On the court’s own motion, the decision herein, dated May 31, 1966, is amended to read as follows: “ In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Westchester County, entered November 1, 1965, which dismissed the writ and remanded him to the respondent’s custody. Judgment affirmed, without costs. No opinion. Beldock, P. J., Brennan, Hill, Rabin *700and Hopkins, JJ., concur.” An order will be entered accordingly. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.